Citation Nr: 1734451	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 1958 and from February 1958 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes; and the Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person due to service-connected disabilities. 

2.  The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

2.  The criteria for special monthly compensation based on being housebound due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter sent prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a Veteran from hazards or dangers of his daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the Veteran be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the Veteran is so helpless as to need regular aid and attendance; constant need for aid and attendance is not required. 38 C.F.R. § 3.352 (a).

The Veteran's current service-connected disabilities are prostate cancer with post treatment residuals of incontinence, rated 100 percent from August 31, 2006, 60 percent from October 1, 2008, 40 percent from October 7, 2009, and 60 percent disabling from November 30, 2010; hypertension with renal insufficiency, rated 10 percent from February 1, 1987, and 30 percent disabling from April 7, 2008; posttraumatic stress disorder, rated 30 percent from October 28, 2010; diabetes mellitus, type 2 with mild non peripheral diabetic retinopathy, rated 10 percent from December 19, 2002, and 20 percent disabling from March 26, 2004; left lower extremity peripheral neuropathy associated with diabetes mellitus, type 2 with mild non peripheral diabetic retinopathy, rated 10 percent disabling from April 7, 2008; right lower extremity peripheral neuropathy associated with diabetes mellitus, type 2 with mild non peripheral diabetic retinopathy, rated 10 percent disabling from April 7, 2008; tinea pedis and onychomycosis, rated 0 percent disabling from February 1, 1987; and erectile dysfunction associated with prostate cancer with post treatment residuals of incontinence, rated 0 percent disabling from April 7, 2008.  The combined rating was 10 percent from February 1, 1987, 20 percent from December 19, 2002, 30 percent from March 26, 2004, 100 percent from August 31, 2006, 80 percent from October 1, 2008, and 90 percent from August 5, 2009.  He has been in receipt of a total disability rating based upon individual unemployability since August 2009. 

The Board notes that the Veteran was service-connected for bilateral retinitis pigmentosa with retinopathy and cataracts status post pseudophakia associated with diabetes mellitus, type 2 with mild non peripheral diabetic retinopathy, rated 0 percent from November 9, 2007, and 50 percent disabling from August 5, 2009 to August 1, 2011.  A May 2011 rating decision severed service connection for bilateral retinitis pigmentosa with retinopathy and cataracts effective August 1, 2011 as a clear and unmistakable error had been committed when initially granting service connection for this condition.  A review of the January 2010 VA examiner's opinion revealed that the retinitis pigmentosa was not related to the Veteran's service as it is an inherited disease that is unrelated to the Veteran's service-connected diabetes or hypertension.  Service connection for retinopathy was continued as a complication of the Veteran's diabetes mellitus, type 2.

The Board finds that special monthly compensation is not warranted.  The evidence suggests that the Veteran requires regular aid and attendance; however, his need for care is not due to his service-connected disabilities. 

In a March 2010 statement, the Veteran's VA primary care physician opined that Veteran was unable to leave his home without assistance due to his service connected conditions, yet no rationale was provided.

The Veteran underwent a VA examination in July 2014.  The examiner noted that the Veteran had been able to cook and clean for himself as he lived alone.  The Veteran came to the appointment with a family member via a specially equipped van.  He utilized a blind cane and was able to walk up to a few hundred yards without assistance.  He needed mild assistance when leaving his home.  Family members and neighbors take him shopping.  The examiner found that the Veteran is blind, but able to perform all daily functions.  The examiner stated that the Veteran would need assistance with medication container filling and travel.  Also, the examiner stated that the Veteran may benefit from food and cleaning services as there is concern about his access to resources and food.  

In July 2014, the Veteran's neighbor wrote a letter stating that the Veteran could no longer effectively care for himself because of his poor eyesight.  Neighbors have consistently provided meals for the Veteran as he had several sight related incidents that caused broken bones.  

The Veteran had another VA examination in November 2014.  The examiner indicated that the claims file was reviewed.  The Veteran was diagnosed with retinitis pigmentosa, pinguecula, and pseudophakia.  He was found to be legally blind and have lens conditions, as well as retinal conditions.  The Veteran did not have diabetic retinopathy in either eye.  The examiner opined that the Veteran's loss of visual acuity and visual field was due to his retinal pigmentosa.  

A September 2015 buddy statement detailed that the Veteran had fallen multiple times in his home.  Also, on one occasion, he lost his bearings and walked onto an interstate.

An October 2015 buddy statement detailed an incident in which the Veteran fell on bushes while walking to the bus stop.

During a June 2016 VA examination, the examiner found that the Veteran was able to prepare small meals for himself and self-dress.  The Veteran walked with a cane and was able to walk up to a few hundred yards without another person.  The Veteran stated that he felt limited in daily activities due to his visual loss and that he had dropped a plate and other things in the past.  He was diagnosed with loss of visual acuity and visual field due to retinitis pigmentosa.  The VA examiner found that the Veteran is legally blind; however, he is able to perform daily tasks of living and ambulate with a walking stick.  The Veteran traveled to the appointment alone on a transportation van, walked in his yard around the house, and walked around his house.  The VA examiner found that the Veteran's visual loss is not service connected, but secondary to retinitis pigmentosa.

The VA medical records do not establish that the Veteran is permanently bedridden, or is otherwise so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran is in need of regular aid and attendance due to a service-connected disability.

VA regulations also provide additional compensation on the basis of being housebound where the Veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. 
§ 3.350.

Furthermore, as detailed above, the medical evidence does not show that the Veteran is housebound due to service-connected disabilities.  Therefore, the Veteran does not qualify for special monthly compensation by reason of being housebound due to a service-connected disability.  As the preponderance of the evidence is against this claim, reasonable doubt may not be resolved in the Veteran's favor.
ORDER

Special monthly compensation based on the need for regular aid and attendance is denied. 

Special monthly compensation based on housebound status is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


